Exhibit 10.2

 

EXECUTIVE AGREEMENT

 

THIS EXECUTIVE AGREEMENT (this “Agreement”), dated as of March 13, 2019 (the
“Effective Date”), is made and entered by and between ATN International, Inc., a
Delaware corporation (the “Company”), and [·] (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Executive serves as the [·] of the Company and is expected to
continue to contribute to the short- and long-term profitability, growth, and
financial strength of the Company;

 

WHEREAS, the Board (as defined below) has determined that appropriate steps
should be taken to encourage and reinforce the continued attention and
dedication of members of the Company’s management, including the Executive, to
their assigned duties without distraction; and

 

WHEREAS, the Executive previously executed an Executive Severance Agreement on
[·] (the “Prior Agreement”) and the Executive and the Company hereby agree to
supersede and replace the Prior Agreement with this Agreement;

 

WHEREAS, the Executive hereby agrees that the terms of this Agreement, in
addition to the Executive continuing employment with the Company, constitute
good and valuable consideration and, thereby, agrees, together with the Company,
to be legally bound by this Agreement; and

 

WHEREAS, in consideration of the Executive’s employment with the Company, the
Company desires to provide the Executive with certain compensation and benefits
set forth in this Agreement in the event the Executive’s employment with the
Company is terminated by the Company for a reason related to, or unrelated to, a
Change in Control (as defined below) of the Company.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
Company and the Executive agree as follows:

 

1.                                      Certain Defined Terms.  In addition to
terms defined elsewhere herein, the following terms have the following meanings
when used in this Agreement:

 

(a)                                 “Base Pay” means the Executive’s annual base
salary rate, exclusive of bonuses, commissions and other Incentive Pay, as in
effect on the Termination Date.

 

(b)                                 “Board” means the Board of Directors of the
Company.

 

(c)                                  “Cause” means a determination by the
Company’s Chief Executive Officer (in the case of a Non-Change in Control
Involuntary Termination) or by the Board (in the case of a Change in Control
Involuntary Termination), in their discretion, that the Executive has committed
any of the following acts; provided that, with respect to clauses (i), (ii),
(iii) and (v) only, the Executive shall not have cured such failure,

 

--------------------------------------------------------------------------------



 

breach, or act (if not willful misconduct and if curable, both as determined in
the good faith discretion of the Board) within thirty (30) days of the Chief
Executive Officer or the Board (as determined above) providing Executive with
written notice of the condition (specifying with reasonable particularity the
condition):

 

i.                                        refusal or material failure to perform
job duties and responsibilities (other than by reason of serious physical or
mental illness, injury, or medical condition);

 

ii.             failure or refusal to comply in any material respect with
material Company policies or lawful directives of the Board;

 

iii.            material breach of any contract or agreement between the
Executive and the Company (including but not limited to this Agreement and any
other confidentiality, restrictive covenant, assignment of inventions agreement
or similar agreement between Executive and the Company), or material breach of
any statutory duty, fiduciary duty or any other obligation that Executive owes
to the Company;

 

iv.            commission of an act of fraud, theft, embezzlement or other
unlawful act against the Company or involving its property or assets;

 

v.             engaging in unprofessional, unethical or other intentional acts
that materially discredit the Company or are materially detrimental to the
reputation, character or standing of the Company; or

 

vi.            indictment or conviction or plea of nolo contendere or guilty
plea with respect to any felony or crime of moral turpitude.

 

(d)                                 “Change in Control” means:

 

i.                                          any person, entity or group (within
the meaning of Section 13(2)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended) acquires beneficial ownership of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding securities other than by virtue of a merger, consolidation or
similar transaction. Notwithstanding the foregoing, a Change in Control will not
be deemed to occur solely because the level of beneficial ownership held by any
such person, entity or group (the “Subject Person”) exceeds the designated
percentage threshold of the outstanding voting securities as a result of a
repurchase or other acquisition of voting securities by the Company reducing the
number of shares outstanding, provided that if a Change in Control would occur
(but for the operation of this sentence) as a result of the acquisition of
voting securities by the Company, and after such share acquisition, the Subject
Person becomes the beneficial owner of any additional voting securities that,
assuming the repurchase or other acquisition had not occurred, increases the
percentage of the then outstanding voting securities beneficially owned by the
Subject Person over

 

--------------------------------------------------------------------------------



 

the designated percentage threshold, then a Change in Control will be deemed to
occur;

 

ii.             there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not beneficially own,
either (A) outstanding voting securities representing more than 50% of the
combined outstanding voting power of the surviving entity in such merger,
consolidation or similar transaction, or (B) more than 50% of the combined
outstanding voting power of the parent of the surviving entity in such merger,
consolidation or similar transaction, in each case in substantially the same
proportions as their beneficial ownership of the outstanding voting securities
of the Company immediately prior to such transaction;

 

iii.            there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its subsidiaries to an entity, more than 50% of the combined voting
power of the voting securities of which are beneficially owned by stockholders
of the Company in substantially the same proportions as their beneficial
ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition; or

 

iv.            individuals who, on the date of this Agreement, are members of
the Board (the “Incumbent Board”) cease, during any 12-month period, for any
reason to constitute at least a majority of the members of the Board; provided,
however, that if the appointment or election (or nomination for election) of any
new Board member was approved or recommended by a majority vote of the members
of the Incumbent Board then still in office, such new member will, for purposes
of this Agreement, be considered as a member of the Incumbent Board.

 

To the extent required for compliance with Section 409A of the Code, in no event
will a Change in Control be deemed to have occurred if such transaction is not
also a “change in the ownership of” or a “change in the effective control of” or
a “change in the ownership of a substantial portion of the assets of” the
Company as determined under (without regard to any alternative definition
thereunder).

 

(e)                                  “Change in Control Involuntary Termination”
means the termination of the Executive’s employment by the Company within the
period beginning three months before, and ending twelve months following, a
Change in Control, for any reason other than Cause, the Executive’s death or the
Executive’s Disability.  For purposes of the preceding sentence, a Good Reason
Termination shall be considered to be a “termination of the Executive’s
employment by the Company”.

 

--------------------------------------------------------------------------------



 

(f)                                   “COBRA” means the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended.

 

(g)                                  “Code” means the Internal Revenue Code of
1986, as amended.

 

(h)                                 “Disability” means the Executive becomes
permanently disabled within the meaning of, and begins actually to receive
disability benefits pursuant to Social Security Disability Income or the
long-term disability plan in effect for, or applicable to, the Executive.

 

(i)                                     “Equity Compensation” means any stock
option, stock appreciation, stock purchase, restricted stock, restricted stock
unit, long term incentive cash bonus award or any other kind of equity-based
plan, program, arrangement or grant regardless of whether the form of
distribution is in stock or cash.

 

(j)                                    “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(k)                                 “Good Reason Termination” shall mean a
termination of the Executive’s employment initiated by the Executive as a result
of the occurrence of any of the following without the Executive’s prior written
consent:

 

i.                                        A material reduction in the
Executive’s duties, title or responsibilities;

 

ii.             A material reduction in the Executive’s annual base salary,
except that an aggregate reduction in annual base salary of up to ten percent
(10%) that is instituted as a result of a broad-based reduction in base salaries
for the Company’s executives as a whole shall not be considered to constitute a
basis for a Good Reason Termination;

 

iii.            A relocation of the Executive’s principal place of employment to
a location more than fifty (50) miles from the Executive’s prior principal place
of employment (unless such relocation does not increase the Executive’s commute
by more than twenty (20) miles), except that required travel on the Company’s
business (to an extent substantially consistent with the Executive’s prior
business travel obligations for the Company) shall not be considered to
constitute a basis for a Good Reason Termination; or

 

iv.            The failure by the Company to obtain an agreement from any
successor to the Company to assume and agree to perform the obligations under
this Agreement.

 

A Good Reason Termination must be initiated, in a writing to the Company, by the
Executive within sixty (60) days following the earlier of (i) the initial
notification, or (ii) the initial instance, of the condition giving rise to the
Good Reason Termination.  The Company shall have thirty (30) days in which to
cure the condition otherwise giving rise to the Good Reason Termination.  In the
event that the Company does not cure the condition, then the Good Reason
Termination shall be effective as of the end of the thirty (30) day cure period.
In the event that the

 

--------------------------------------------------------------------------------



 

Company does cure the condition (as determined in the reasonable discretion of
the Board, with respect subparagraphs (i) and (ii)) otherwise giving rise to the
Good Reason Termination, then no termination of employment shall occur.

 

(l)                                     “Incentive Pay” means the maximum bonus
or similar incentive compensation opportunity as established by the Company for
which the Executive was eligible for the year during which the Termination Date
occurs (and if no such maximum bonus or similar compensation opportunity has
been established by the Company for the year during which the Termination Date
occurs, then “Incentive Pay” means the maximum bonus or similar incentive
compensation opportunity for which the Executive was eligible for the most
recent year prior to the year during which the Termination Date occurs for which
such bonus or similar incentive compensation opportunity was established).  For
purposes of this definition, “Incentive Pay” does not include any Equity
Compensation, or any amounts specifically designated by the parties as amounts
other than Incentive Pay.

 

(m)                             “Non-Change in Control Involuntary Termination”
means the termination of the Executive’s employment by the Company (other than a
Change in Control Involuntary Termination) for any reason other than Cause, the
Executive’s death or the Executive’s Disability.  For purposes of the preceding
sentence, a Good Reason Termination shall be considered to be a “termination of
the Executive’s employment by the Company”.

 

(n)                                 “Restricted Territory” means the countries
in which the Company operates, does business, or is taking steps to do
business.  For purposes of the Executive’s non-compete restrictions following
employment, the Restricted Territory includes all geographic areas in which he
or she, during any time within the last two (2) years of employment, provided
services or had a material presence or influence.

 

(o)                                 “Severance Period” means the twelve (12)
month period after the Executive’s Termination Date.

 

(p)                                 “Subsidiary” means any Company controlled
affiliate.

 

(q)                                 “Termination Date” means the last day of the
Executive’s employment with the Company.

 

(r)                                    “Termination of Employment” means, except
as provided in the following sentence, the termination of the Executive’s active
employment relationship with the Company on account of a Non-Change in Control
Involuntary Termination or a Change in Control Involuntary Termination. For
purposes of the restrictive covenant provision of Section 7 of the Agreement,
the term “Termination of Employment” shall mean the termination of the
Executive’s employment relationship with the Company for any reason, including,
but not limited to, the Executive’s Non-Change in Control Involuntary
Termination, Change in Control Involuntary Termination, voluntary termination,
termination on account of Disability, or termination by the Company for Cause.

 

--------------------------------------------------------------------------------



 

2.                                      Termination Not in Connection with a
Change in Control.

 

(a)                                 Non-Change in Control Involuntary
Termination.  In the event the Executive’s employment is terminated on account
of a Non-Change in Control Involuntary Termination, the Executive shall be
entitled to the benefits provided in subsection (b) of this Section 2. 

 

(b)                                 Compensation and Benefits Upon a Non-Change
in Control Involuntary Termination.  Subject to the provisions of Section 5
hereof, in the event a termination described in subsection (a) of this Section 2
occurs, the Company shall pay and provide to the Executive after his or her
Termination Date: 

 

i.                                        One (1) times Base Pay. Unless a
different payment stream is required pursuant to Section 10(c) of this
Agreement, such Base Pay shall be paid in cash to the Executive in equal
installments over the Severance Period consistent with the Company’s normal
payroll practices, starting as of the first pay period following the expiration
of the Revocation Period defined in Section 5.  

 

ii.             During the Severance Period, provided the Executive (i) timely
signed and did not revoke the Release, (ii) timely elects COBRA coverage, (iii)
timely remits payment, and (iv) remains eligible for COBRA continuation coverage
under the Company’s group health plan, the Executive shall only be required to
pay active employee rates, as in effect from time-to-time.  In the event a tax
issue arises with respect to the payment of premiums at active employee rates
during the Severance Period, the Executive will be required to pay the full
COBRA premium rate, as in effect from time-to-time.  In such event, and only
during the Severance Period, the Company will reimburse the Executive, on an
after-tax basis, for each payment amount that the Executive pays that is greater
than the then-in-effect active employee rate under the Company’s group health
plan.  Following the end of the Severance Period, the Executive will be required
to pay the full COBRA rate with no reimbursement for the duration of the COBRA
continuation period.  Any reimbursement will be made at the same time and in the
same form as set forth in 2(b)(i) above.  

 

iii.            All Equity Compensation that is not vested on the Termination
Date shall terminate or shall be forfeited to the Company by the Executive,
effective as of the Termination Date, except as may be determined otherwise
pursuant to the written terms of such Equity Compensation plan or grant
agreement (it being the intent that the Executive shall be able to exercise
vested options in accord with their respective option agreements).

 

3.                                      Termination Associated With a Change in
Control. 

 

(a)                                 Change in Control Involuntary Termination.
In the event the Executive’s employment is terminated on account of a Change in
Control Involuntary

 

--------------------------------------------------------------------------------



 

Termination, the Executive shall be entitled to the benefits provided in
subsection (b) of this Section 3.

 

(b)                                 Compensation and Benefits Upon a Change in
Control Involuntary Termination. Subject to the provisions of Section 5 hereof,
in the event a termination described in subsection (a) of this Section 3 occurs,
the Company shall pay and provide to the Executive after his or her Termination
Date:

 

i.                                          Lump sum cash payment equal to one
(1) times Base Pay. Unless the payment is delayed pursuant to Section 10(c) of
this Agreement, this lump sum cash payment shall be paid to the Executive within
sixty (60) days after the expiration of the Revocation Period defined in
Section 5.

 

ii.                                       Lump sum cash payment equal to one
(1) times the Executive’s Incentive Pay for the year in which the Termination of
Employment occurs. Unless the payment is delayed pursuant to Section 10(c) of
this Agreement, this lump sum payment shall be paid to the Executive within
sixty (60) days after the expiration of the Revocation Period defined in
Section 5.

 

iii.                                    During the Severance Period, provided
the Executive (i) timely signed and did not revoke the Release, (ii) timely
elects COBRA coverage, (iii) timely remits payment, and (iv) remains eligible
for COBRA continuation coverage under the Company’s group health plan, the
Executive shall only be required to pay active employee rates, as in effect from
time-to-time.  In the event a tax issue arises with respect to the payment of
premiums at active employee rates during the Severance Period, the Executive
will be required to pay the full COBRA premium rate, as in effect from
time-to-time.  In such event, and only during the Severance Period, the Company
will reimburse the Executive, on an after-tax basis, for each COBRA payment
amount that the Executive pays that is greater than the then-in-effect active
employee rate under the Company’s group health plan.  Following the end of the
Severance Period, the Executive will be required to pay the full COBRA rate with
no reimbursement for the remainder of the COBRA continuation period.  Any
reimbursement will be made at the same time and in the same form as set forth in
3(b)(i) above.

 

iv.                                   Notwithstanding any provision to the
contrary in any applicable plan, program or agreement, or any contrary provision
in this Agreement, in the event of a Change in Control Involuntary Termination,
all Equity Compensation held by the Executive on the Termination Date will
become fully vested and/or exercisable, as the case may be, and all stock
options held by the Executive shall remain exercisable, notwithstanding anything
in any other agreement governing such options, for the longer of (i) a period of
twelve (12) months after the Executive’s Termination Date, or (ii) the period
set forth in the award agreement covering the option; provided, however, that in
no event will the option be exercisable beyond its original term (if such date
is earlier than provided herein). If, at the time of a Change

 

--------------------------------------------------------------------------------



 

in Control, the Executive holds any Equity Compensation the vesting of which was
made contingent upon the attainment of performance goals with respect to a
performance period, upon the occurrence of a Change in Control, notwithstanding
the terms of any such award (or any plan under which the award is made), the
performance goals with respect to each such award shall be deemed attained at
the target level.

 

4.                                      Termination of Employment on Account of
Disability, Cause or Death.  Notwithstanding anything in this Agreement to the
contrary, if the Executive’s employment terminates on account of Disability, the
Executive shall be entitled to receive disability benefits under any disability
program maintained by the Company that covers the Executive (subject, in all
respects, to the terms of such plan), and the Executive shall not be considered
to have terminated employment under this Agreement and shall not receive
benefits pursuant to Sections 2 and 3 hereof. If the Executive’s employment
terminates on account of Cause or because of his or her death, the Executive
shall not be considered to have terminated employment under this Agreement and
shall not receive benefits pursuant to Sections 2 or 3 hereof.

 

5.                                      Release.  Notwithstanding the foregoing,
no payments shall be made or benefits provided under this Agreement unless the
Executive executes and does not revoke, the Company’s standard written release,
substantially in the form as attached hereto as Appendix A (the “Release”), of
any and all claims against the Company and all related parties with respect to
all matters arising out of the Executive’s employment by the Company (other than
entitlements under the terms of this Agreement) or a termination thereof.  The
Executive understands and agrees that he or she has twenty-one (21) days to
consider the Release.  The Executive further understands that he or she has a
right to revoke the Release by notifying the Company in writing, by hand
delivery or electronic mail, within seven (7) days of his or her execution of
the Release (the “Revocation Period”).  In the event that the Release is not
executed and delivered to the Company on or before the twenty-second (22nd) day
following delivery of the Release to the Executive, or in the event that the
Executive notifies the Company of his or her revocation of the Release within
seven (7) days of his or her execution of it, then no payments shall be made to
the Executive under this Agreement, other than amounts to which he or she is
entitled to receive as a matter of law or contract.

 

6.                                      Confidentiality.  The Executive hereby
covenants and agrees that he or she will not disclose to any person not employed
by the Company, or use for any purpose other than in furtherance of his or her
duties to the Company, any confidential or proprietary information (as defined
below) of the Company. For purposes of this Agreement, the term “confidential or
proprietary information” will include all information of any nature and in any
form that is owned by the Company and that is not publicly available (other than
by the Executive’s breach of this Section 6) or generally known to persons
engaged in businesses similar or related to those of the Company. Confidential
or proprietary information will include, without limitation, information
regarding the Company’s financial matters, customers, employees, industry
contracts, strategic business plans, product development (or other proprietary
product data), marketing plans, consulting solutions and processes, and all
other secrets and all other information of a confidential or proprietary nature.
For purposes of the preceding two sentences, the term “Company” also includes
any Subsidiary. The Executive understands and acknowledges that the above list
is not exhaustive, and that confidential or proprietary information also
includes other information that is marked or otherwise

 

--------------------------------------------------------------------------------



 

identified as confidential or proprietary, or that would otherwise appear to a
reasonable person to be confidential or proprietary in the context and
circumstances in which the information is known or used. The Executive
understands and agrees that any confidential or proprietary information
developed by the Executive in the course of his or her employment by the Company
shall be subject to the terms and conditions of this Agreement as if the Company
furnished the same confidential or proprietary information to the Executive in
the first instance. The foregoing obligations imposed by this Section 6 will not
apply (i) in the course of the business of and for the benefit of the Company as
required in the performance of any of the Executive’s duties to the Company
(with the prior consent of an authorized officer acting on behalf of the Company
in each instance), (ii) if such confidential or proprietary information has
become, through no fault of the Executive, generally known to the public, or
(iii) if the Executive is required by law to make disclosure (after giving the
Company notice and an opportunity to contest such requirement).

 

Nothing in this Section 6 is intended to nor shall it limit or prohibit
Executive, or waive any right on his or her part, to initiate or engage in
communication with, respond to any inquiry from, or otherwise provide
information to, any federal or state regulatory, self-regulatory, or enforcement
agency or authority regarding possible violations of federal or state law or
regulation including under the whistleblower provisions of federal or state law
or regulation.

 

7.                                      Covenants Not to Compete and Not to
Solicit.

 

(a)                                 Covenant Not to Compete.  Because of the
Company’s legitimate business interests as described herein and the good and
valuable consideration offered to the Executive, for the remainder of the
Executive’s employment with the Company and for the twelve (12) months
thereafter, the Executive agrees and covenants not to engage in any Competitive
Activity within the Restricted Territory. For purposes of this non-compete
clause, “Competitive Activity” means to, directly or indirectly, in whole or in
part, engage in, provide services to or otherwise participate in, whether as an
employee, employer, owner, operator, manager, advisor, consultant, agent,
partner, director, stockholder, officer, or any other similar capacity, any
entity engaged in a business that is competitive with the business of the
Company. Without limiting the foregoing, Competitive Activity also includes
activity that may require or inevitably would require disclosure of trade
secrets, or confidential or proprietary information. Nothing herein shall
prohibit the Executive from purchasing or owning less than five percent (5%) of
the publicly traded securities of any corporation, provided that such ownership
represents a passive investment and that the Executive is not a controlling
person of, or a member of a group that controls, such corporation.

 

In the event that the Executive breaches his or her fiduciary duty to the
Company or unlawfully takes property belonging to the Company, the duration of
the restrictions in this Section 7(a) shall be extended to two (2) years from
the date of cessation of employment.

 

(b)                                 Non-solicitation of Employees.  The
Executive understands and acknowledges that the Company has expended and
continues to expend significant time and expense in recruiting and training its
employees and that the loss of employees would cause

 

--------------------------------------------------------------------------------



 

significant and irreparable harm to the Company. The Executive agrees and
covenants not to directly or indirectly solicit, hire, recruit, attempt to hire
or recruit, or induce the termination of employment of any employee of the
Company during the remainder of the Executive’s employment with the Company and
for the twelve (12) months thereafter.

 

(c)                                  Non-solicitation of Customers.  The
Executive understands and acknowledges that the Company has expended and
continues to expend significant time and expense in developing customer
relationships, customer information and goodwill, and that because of the
Executive’s experience with and relationship to the Company, the Executive has
had access to and learned about much or all of the Company’s customer
information. For purposes of this clause, “customer information” includes, but
is not limited to, names, phone numbers, addresses, e-mail addresses, order
history, order preferences, chain of command, pricing information and other
information identifying facts and circumstances specific to the customer. The
Executive understands and acknowledges that loss of this customer relationship
and/or goodwill will cause significant and irreparable harm to the Company.

 

The Executive agrees and covenants, during the remainder of the Executive’s
employment with the Company and for the twelve (12) months thereafter, not to
directly or indirectly solicit, contact (including but not limited to e-mail,
regular mail, express mail, telephone, fax, and instant message), attempt to
contact or meet with the Company’s current, former or prospective customers for
purposes of offering or accepting goods or services similar to or competitive
with those offered by the Company.

 

(d)                                 Interpretation.  The covenants contained in
this Section 7 are intended to be construed as a series of separate covenants.
If, in any judicial proceeding, the court shall refuse to enforce any of the
separate covenants (or any part thereof), then such unenforceable covenant (or
such part) shall be deemed to be eliminated from this Agreement for the purpose
of those proceedings to the extent necessary to permit the remaining separate
covenants (or portions thereof) to be enforced.

 

(e)                                  Reasonableness.  In the event that the
provisions of this Section 7 shall ever be deemed to exceed the time, scope or
geographic limitations permitted by applicable laws, then such provisions shall
be reformed to the maximum time, scope or geographic limitations, as the case
may be, permitted by applicable laws.

 

(f)                                   Severance Benefits.   In the event of the
Executive’s Termination of Employment, the Company’s obligations to provide the
severance benefits as provided in Sections 2 and 3 shall be expressly
conditioned upon the Executive’s covenants not to compete and not to solicit as
provided herein. In the event the Executive breaches his or her obligations to
the Company as provided herein, the Company’s obligations to make severance
payments to the Executive pursuant to Sections 2 and 3 shall cease, without
prejudice to any other remedies that may be available to the Company.

 

--------------------------------------------------------------------------------



 

8.                                      Employment Rights.  Nothing expressed or
implied in this Agreement will create any right or duty on the part of the
Company or the Executive to have the Executive remain in the employment of the
Company or any Subsidiary prior to or following any Change in Control or
otherwise.

 

9.                                      Remedies.  In the event of a breach or
threatened breach by the Executive of any of the provisions of this Agreement,
the Executive hereby consents and agrees that the Company shall be entitled, in
addition to other available remedies, to a temporary or permanent injunction or
other equitable relief against such breach or threatened breach from any court
of competent jurisdiction, without the necessity of showing any actual damages
or that money damages would not afford an adequate remedy, and without the
necessity of posting any bond or other security. The aforementioned equitable
relief shall be in addition to, not in lieu of, legal remedies, monetary damages
or other available forms of relief. Should the Executive fail to abide by any of
the terms of this Agreement, including the covenants contained in Section 7
hereof, the Company may, in addition to any other remedies it may have, reclaim
any amounts paid to the Executive under the provisions of this Agreement or
terminate any benefits or payments that are later due under this Agreement,
without waiving the Release provided herein.

 

In the event that the Executive’s employment is terminated for Cause under
Section 1(c)(vi), and the prosecution of such matter is discontinued without any
action, or any such prosecution results in a not guilty finding, then forty-five
(45) days following such discontinuation or finding (provided that Executive
shall have provided (and not revoked) a fully executed and effective Release),
the Company shall pay to the Executive the difference between (i) what he or she
would have received if such termination of employment had been classified as a
Change in Control Involuntary Termination or a Non-Change in Control Involuntary
Termination (whichever would have been applicable, based upon the timing of the
Executive’s termination of employment), and (ii) whatever severance benefits (if
any) were actually provided to the Executive in connection therewith, plus three
percent (3%) simple interest.

 

10.                               Certain Tax Matters.

 

(a)                                 Withholding.  The Company may withhold from
any amounts payable under this Agreement all federal, state, city or other taxes
as the Company is required to withhold pursuant to any applicable law,
regulation or ruling.

 

(b)                                 Code Section 280G Contingent Cutback. 
Notwithstanding any provision of this Agreement to the contrary, in the event
that the payments and other benefits payable under this Agreement or otherwise
payable to an Executive under any other plan, program, arrangement or agreement
maintained by the Company or one of its affiliates (i) would constitute an
“excess parachute payment” (as defined under Code Section 280G) and (ii) would
be subject to the excise tax imposed by Section 4999 of the Code, then such
payments and other benefits shall be payable either (x) in full or (y) in a
reduced amount that would result in no portion of such payments and other
benefits being subject to the excise tax imposed under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state, and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by such Executive on an after-tax basis, of the

 

--------------------------------------------------------------------------------



 

greatest amount of severance benefits under this Agreement or otherwise,
notwithstanding that all or some portion of such severance benefits may be
taxable under Section 4999 of the Code.

 

(c)                                  The determination of whether it is
necessary to decrease a payment or benefit to be paid under this Agreement must
be made in good faith by a nationally recognized certified public accounting
firm (the “Accounting Firm”) selected by the Company. This determination will be
conclusive and binding upon the Executive and the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity,
or group effecting the Change in Control, the Company shall appoint another
nationally recognized certified public accounting firm to make the determination
required under this Agreement. The Company shall bear all fees of the Accounting
Firm.  The amount of benefit to be reduced shall be an amount express in present
value which maximizes the aggregate present value of payments without causing
any payment to be subject to an excise tax, determined in accordance with
Section 280G of the Code and the excise tax under Section 4999 of the Code.  The
Company shall reduce the payment by first reducing amounts that are not payable
in cash and then by reducing cash payments, with such reduction being done in a
manner consistent with the requirements of Section 409A of the Code.

 

(d)                                 Code Section 409A Compliance.  This
Agreement is intended to comply with Section 409A of the Code (“Section 409A”)
or an exemption thereunder and shall be construed and administered in accordance
with Section 409A. Notwithstanding any other provision of this Agreement,
payments provided under this Agreement may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption. Any payments
under this Agreement that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service or as a short-term deferral
shall be excluded from Section 409A to the maximum extent possible. For purposes
of Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A.

 

The parties intend that the provisions of this Agreement will operate in a
manner that will avoid adverse federal income tax consequences under
Section 409A. If a payment under this Agreement to the Executive is subject to
the requirements of Section 409A, the Executive hereby acknowledges and agrees
that the  Company may take any actions deemed necessary in its sole discretion
to avoid adverse federal income tax consequences under Section 409A and that
such action may be taken without the consent of the Executive, including, but
not limited to, delaying the commencement of any payment under this Agreement
for six (6) months from the Executive’s Termination Date if it is determined
that as of such Termination Date, the Executive is a “specified employee” and
such amounts are deemed to be “deferred compensation” subject to the
requirements of Section 409A.

 

--------------------------------------------------------------------------------



 

Notwithstanding the foregoing, the Company makes no representations or warranty
that the payments and benefits provided under this Agreement comply with
Section 409A and in no event shall the Company be liable for all or any portion
of any taxes, penalties, interest or other expenses that may be incurred by the
Executive on account of non-compliance with Section 409A.

 

11.                               Successors and Binding Agreement.

 

(a)                                 This Agreement will be binding upon and
inure to the benefit of the Company and any successor to the Company, including
without limitation any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Company whether by purchase,
merger, consolidation, reorganization or otherwise (and such successor will
thereafter be deemed the “Company” for the purposes of this Agreement).

 

(b)                                 This Agreement will inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees and legatees. This
Agreement will supersede the provisions of any employment or other agreement
between the Executive and the Company that relate to any matter that is also the
subject of this Agreement, and such provisions in such other agreements will be
null and void.

 

(c)                                  This Agreement is personal in nature and
neither of the parties hereto will, without the consent of the other, assign,
transfer or delegate this Agreement or any rights or obligations hereunder
except as expressly provided in Sections 12(a) and 12(b). Without limiting the
generality or effect of the foregoing, the Executive’s right to receive payments
hereunder will not be assignable, transferable or delegable, whether by pledge,
creation of a security interest, or otherwise, other than by a transfer by the
Executive’s will or by the laws of descent and distribution and, in the event of
any attempted assignment or transfer contrary to this Section 12(c), the Company
will have no liability to pay any amount so attempted to be assigned,
transferred or delegated.

 

12.                               Notices.  All notices under this Agreement
must be given in writing by personal delivery or United States registered or
certified mail, return receipt requested, at the addresses indicated in this
Agreement, or any other address designated in writing by either party.

 

Notice to the Company:

 

ATN International, Inc.

500 Cummings Center

Beverly, MA 01915

Attention: Chief Executive Officer

 

Notice to the Executive:

 

[·]

 

--------------------------------------------------------------------------------



 

13.                               Governing Law.  The validity, interpretation,
construction and performance of this Agreement will be governed by and construed
in accordance with the substantive laws of the State of Delaware, without giving
effect to the principles of conflict of laws of such State.

 

14.                               Severability.  If any provision of this
Agreement or the application of any provision hereof to any person or
circumstances is held by a court of competent jurisdiction to be invalid,
unenforceable or otherwise illegal, the remainder of this Agreement and the
application of such provision to any other person or circumstances will not be
affected, and the provision so held to be invalid, unenforceable or otherwise
illegal will be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid or legal.

 

15.                               Mandatory Binding Arbitration.  The parties
agree that any dispute, controversy or claim arising out of or related to this
Agreement (other than with respect to matters arising under Sections 6 or 7
hereof), including the validity of this arbitration clause, or any breach of
this Agreement shall be submitted to and decided by binding arbitration in
Boston, Massachusetts. Arbitration shall be administered by a single arbitrator
under the rules of the American Arbitration Association, or any other similar
association mutually agreed to by the parties.  Any arbitral award determination
shall be final and binding upon the parties and may be entered as a judgment in
a court of competent jurisdiction.

 

16.                               Miscellaneous.

 

(a)                                 Except as provided in subparagraph
(b) below, no provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing signed by
the Executive and the Company. No waiver by either party hereto at any time of
any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement.

 

(b)                                 Notwithstanding any contrary provision of
this Agreement, the Company may modify benefits otherwise payable or to be
provided under this Agreement without obtaining the Executive’s consent to such
modification to the extent that the Company determines in its sole discretion
that such modification is necessary or appropriate in order to effect compliance
with applicable law or regulatory requirements.

 

(c)                                  Any reference in this Agreement to a
provision of a statute, rule or regulation will also include any successor
provision thereto.

 

(d)                                 References to Sections are to references to
Sections of this Agreement.

 

--------------------------------------------------------------------------------



 

17.                               Survival.  Notwithstanding any provision of
this Agreement to the contrary, Sections 1, 2, 3, 6, 7, 9, 10, 13, 15, 16 and 17
will survive any termination or expiration of this Agreement or the termination
of the Executive’s employment for any reason whatsoever.

 

18.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which will be deemed to be an original but
all of which together will constitute one and the same agreement.

 

19.                               Entire Agreement.  Unless specifically
provided herein, this Agreement contains all the understandings and
representations between the Executive and the Company pertaining to the
Termination of Employment and supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to such subject matter.

 

20.                               Acknowledgment of Full Understanding.  THE
EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE/SHE HAS FULLY READ, UNDERSTANDS AND
VOLUNTARILY ENTERS INTO THIS AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES
THAT HE/SHE HAS A RIGHT TO CONSULT WITH AN ATTORNEY OF HIS OR HER CHOICE BEFORE
SIGNING THIS AGREEMENT AND THAT HE/SHE HAS HAD AN OPPORTUNITY TO ASK QUESTIONS
AND CONSULT WITH AN ATTORNEY OF HIS OR HER CHOICE BEFORE SIGNING THIS AGREEMENT.

 

[SIGNATURE PAGE FOLLOWS.]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

 

ATN INTERNATIONAL, INC.

 

 

 

By:

 

 

Name:

[·]

 

Title:

[·]

 

 

EXECUTIVE

 

 

 

Signature:

 

 

Name:

[·]

 

 

--------------------------------------------------------------------------------



 

APPENDIX A

GENERAL RELEASE AND WAIVER OF CLAIMS

 

THIS RELEASE AND WAIVER OF CLAIMS (this “Release”), dated as of [        l [·]],
201  (the “Effective Date”), is made and entered by and between ATN
International, Inc., a Delaware corporation (the “Company”), and [·] (the
“Executive”). Terms used but not defined herein, shall have the same meaning set
forth in the Agreement (the “Agreement”), dated as of March 13, 2019 (the
“Effective Date”), made and entered by and between ATN International, Inc., a
Delaware corporation (the “Company”), and [·] (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Executive and the Company entered into the Agreement;

 

WHEREAS, the Agreement set forth certain payments and benefits to be paid to the
Executive in the event the Executive’s employment with the Company is terminated
by the Company for a reason related to, or unrelated to, a Change in Control of
the Company;

 

WHEREAS, the Executive’s employment with the Company shall cease on [·] (the
“Termination Date”);

 

NOW THEREFORE, in exchange for the consideration provided in the Agreement, the
Executive hereby agrees to be bound by the terms of this Release (the “Release”)
as follows:

 

1.              General Release and Waiver of Claims

 

(a)         The Executive and his/her heirs, executors, representatives, agents,
insurers, administrators, successors and assigns (collectively, the “Releasors”)
irrevocably and unconditionally fully and forever waive, release and discharge
the Company, including the Company’s parents, subsidiaries, affiliates,
predecessors, successors and assigns, and all of their respective officers,
directors, employees and shareholders, in their corporate and individual
capacities (collectively, the “Releasees”) from any and all claims, demands,
actions, causes of actions, obligations, judgments, rights, fees, damages,
debts, obligations, liabilities and expenses (inclusive of attorneys’ fees) of
any kind whatsoever (collectively, “Claims”), whether known or unknown, from the
beginning of time to the date of the Executive’s execution of this Release,
including, without limitation, any claims under any federal, state, local or
foreign law, that Releasors may have, have ever had or may in the future have
arising out of, or in any way related to the Executive’s hire, benefits,
employment, termination or separation from employment with the Company and any
actual or alleged act, omission, transaction, practice, conduct, occurrence or
other matter, including, but not limited to (i) any and all claims under Title
VII of the Civil Rights Act, as amended, the Americans with Disabilities Act, as
amended, the Family and Medical Leave Act, as amended, the Equal Pay Act, as
amended, the Employee Retirement Income Security

 

--------------------------------------------------------------------------------



 

Act, as amended (with respect to unvested benefits), the Civil Rights Act of
1991, as amended, Section 1981 of U.S.C. Title 42, the Sarbanes-Oxley Act of
2002, as amended, the Worker Adjustment and Retraining Notification Act, as
amended, the National Labor Relations Act, as amended, the Age Discrimination in
Employment Act, as amended, the Uniform Services Employment and Reemployment
Rights Act, as amended, the Genetic Information Nondiscrimination Act of 2008,
the Massachusetts Fair Employment Practices Law, the Massachusetts Civil Rights
Act, the Massachusetts Equal Rights Act, the Minimum Fair Wage Act, the
Massachusetts Plant Closing Law, the Massachusetts Wage Act, the Massachusetts
Equal Pay Act, the Massachusetts Maternity Leave Act, and the Massachusetts
Sexual Harassment Statute, and all of their respective implementing regulations
and/or any other federal, state, local or foreign law (statutory, regulatory or
otherwise) that may be legally waived and released; (ii) any and all claims for
compensation of any type whatsoever, including but not limited to claims for
salary, wages, bonuses, commissions, incentive compensation, vacation and/or
severance; (iii) any and all claims arising under tort, contract and/or
quasi-contract law, including but not limited to claims of breach of an
expressed or implied contract, tortious interference with contract or
prospective business advantage, breach of the covenant of good faith and fair
dealing, promissory estoppel, detrimental reliance, invasion of privacy,
nonphysical injury, personal injury or sickness or any other harm, wrongful or
retaliatory discharge, fraud, defamation, slander, libel, false imprisonment,
negligent or intentional infliction of emotional distress; and (iv) any and all
claims for monetary or equitable relief, including but not limited to attorneys’
fees, back pay, front pay, reinstatement, experts’ fees, medical fees or
expenses, costs and disbursements.

 

(b)         Nothing in this General Release and Waiver of Claims is intended to
nor shall it prohibit Executive from filing a charge with, or providing
information to, the United States Equal Employment Opportunity Commission (the
“EEOC”) or an equivalent state or local agency, or from participating or
cooperating in any investigation or proceeding conducted by the EEOC or
equivalent agency regarding any claim of employment discrimination (although, in
connection with any such charge or complaint, Executive has waived any right to
personal injunctive relief and to personal recovery, damages, and compensation
of any kind on the claims released in this General Release and Waiver of
Claims).  This General Release and Waiver of Claims excludes, and the Executive
does not waive, release or discharge, (i) claims which cannot be waived by law,
such as claims for unemployment compensation benefits, workers’ compensation
benefits, or (ii) any rights to vested benefits, such as pension or retirement
benefits.

 

2.              Specific Release of ADEA Claims. In further consideration of the
payments and benefits provided to the Executive under the Agreement, the
Releasors hereby irrevocably and unconditionally fully and forever waive,
release and discharge the Releasees from any and all Claims, whether known or
unknown, from the beginning of time to the date of the Executive execution of
this Release arising under the Age Discrimination in Employment Act (ADEA),

 

--------------------------------------------------------------------------------



 

as amended, and its implementing regulations. By signing this Release, the
Executive hereby acknowledges and confirms that: (i) the Executive has read this
Release in its entirety and understands all of its terms; (ii) the Executive has
been advised of and has availed him/herself of his/her right to consult with
his/her attorney prior to executing this Agreement; (iii) the Executive
knowingly, freely and voluntarily assents to all of the terms and conditions set
out in this Agreement including, without limitation, the waiver, release and
covenants contained herein; (iv) the Executive is executing this Agreement,
including the waiver and release, in exchange for good and valuable
consideration in addition to anything of value to which he/she is otherwise
entitled; (v) the Executive was given twenty-one (21) days to consider the terms
of this Release and consult with an attorney of his/her choice, although he/she
may sign it sooner if desired; (vi) the Executive understands that he/she has
seven (7) days from the date he/she signs this Release to revoke the release in
this paragraph by delivering notice of revocation to the then Chairperson of the
Compensation Committee, at the Chairperson’s e-mail address or home address as
then maintained on the Company’s records before the end of such seven-day
period; and (vii) the Executive understands that the release contained in this
paragraph does not apply to rights and claims that may arise after the date on
which the Executive signs this Release.

 

3.              Knowing and Voluntary Acknowledgment. The Executive specifically
agrees and acknowledges that: (i) the Executive has read this Release in its
entirety and understands all of its terms; (ii) the Executive has been advised
of his/her right to consult with his/her attorney prior to executing this
Release; (iii) the Executive knowingly, freely and voluntarily assents to all of
its terms and conditions including, without limitation, the waiver, release and
covenants contained herein; (iv) the Executive is executing this Release,
including the waiver and release, in exchange for good and valuable
consideration in addition to anything of value to which he/she is otherwise
entitled; (v) the Executive is not waiving or releasing rights or claims that
may arise after his/her execution of this Release; and (vi) the Executive
understands that the execution of this Release is being requested in connection
with the cessation of his/her employment with the Company.

 

The Executive further acknowledges that he/she has had twenty-one (21) days to
consider the terms of this Release and consult with an attorney of his/her
choice, although he/she may sign it sooner if desired. Further, the Executive
acknowledges that he/she shall have an additional seven (7) days from the date
on which he/she signs this Release to revoke consent to his/her release of
claims under the ADEA by delivering notice of revocation to the then Chairperson
of the Compensation Committee, at the Chairperson’s e-mail address or home
address as then maintained on the Company’s records before the end of such
seven-day period. In the event of such revocation by the Executive, the Company
shall have the option of treating this Release as null and void in its entirety.

 

This Release shall not become effective, until the eighth (8th) day after the
date the Executive execute this Release. Such date shall be the effective date
of this Release (the “Release

 

--------------------------------------------------------------------------------



 

Effective Date”). No payments due to the Executive under the Agreement shall be
made or begin before the Release Effective Date.

 

4.              Acknowledgment of Full Understanding.

 

THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE/SHE HAS FULLY READ, UNDERSTANDS
AND VOLUNTARILY ENTERS INTO THIS RELEASE. THE EXECUTIVE ACKNOWLEDGES AND AGREES
THAT HE/SHE HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY
OF HIS/HER CHOICE BEFORE SIGNING THIS RELEASE. THE EXECUTIVE FURTHER
ACKNOWLEDGES THAT HIS/HER SIGNATURE BELOW IS AN AGREEMENT TO RELEASE THE COMPANY
FROM ANY AND ALL CLAIMS.

 

EXECUTIVE

 

 

 

Signature:

 

 

Date:

 

 

 

 

 

Print Name:

 

 

 

 

--------------------------------------------------------------------------------